Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 1 of 21




                EXHIBIT B
       Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 2 of 21



The Honorable Charles R. Breyer
450 Golden Gate Avenue, 17th floor
San Francisco, CA 94102

November 21, 2018

Dear Judge Breyer,

       Thank you for taking the time out of your busy schedule to read my honest and
sincere letter in regards to my brother Amer. I am truly humbled by your consideration
and grateful to have your honor as the judge on his case.

       This has been the most difficult letter I have had to write because it took me
down a road of so many memories. From the day he held my finger in his tiny hand
when my parents brought him home from the hospital to the day I walked him home
from his first day of kindergarten, still holding his little hand. For years we were close
and I was very protective of him. Even after Amer went back to live with my father while
the rest of us were living in Yemen, we kept in touch. We always chatted online and he
told me how about his new life. He enjoyed school and he had made new friends. My
father worked most of the time so Amer learned to care for himself. He taught younger
children at the masjid during the weekends and many of my dad’s friends and neighbors
checked on him from time to time while my father worked. The years went by and our
conversations were less frequent and shorter. I didn’t realize that was when my hand
was no longer holding his and I was letting him go.

         I did not see Amer again until 2012 when I moved back to the US. He no longer
looked like the little boy I said goodbye to a few years back, he was taller and older. But
he still had the same loving and kind heart. I was a few months pregnant and he made
sure I always had everything I needed. He never left the house until he asked me how I
was doing and what he could get for me. A couple years later I moved to Madera per
my husband’s request, to stay with his sister. I was homesick and I missed my family,
but Amer was the only one who made the time to visit me. It was my husband’s first
time in the US and he didn’t have a job yet. So, when Amer visited I barely had any food
in the kitchen to feed him. But he never said anything. Instead he walked 1.5 miles to
the nearest supermarket, claiming he was just going for a walk, and returned with
plastic bags wrapped around his wrists with not only food to fill the pantry and fridge, but
with paper towels, detergents, soaps and shampoo as well. I was embarrassed but
grateful.




                                                                    Exhibit B- Page 001
       Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 3 of 21



       Sometimes I feel as if it is my fault that Amer is were he is today. I became
distracted with my own life that I let go of that tiny hand that held on to my finger. Other
times I blame my parents for breaking us apart when we should of all stayed together
and took care of each other. But if there is one thing I am sure of it is Amer’s kind heart,
selfless character and his love for his family, friends and neighbors. He is one to put
others needs before his own. He is loyal, reliable and will go out of his way to help
anyone who needs it. Most of those people who attended Amer’s hearing on July the
18th have known Amer since he was a child and their presence was to vouch for his
character. I am sure if any of them had witnessed any inimical behavior from him they
would not have been there. They understand the sensitivity of the case and how a case
such as this one can affect the whole community, yet they are willing to support him
because they believe in him.

       Thank you again your honor for taking the time to read my letter.



Respectfully,

       Asma




                                                                     Exhibit B- Page 002
        Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 4 of 21



The Honorable Charles R. Bryer
450 Golden Gate Avenue, 17th Floor
San Francisco, CA 94102


Dear Judge Breyer
       My name is Abdul         and I am writing you this letter to give you my insight and
experience with my dear friend Amer AlHajaji.
 I am 28 years old and I currently reside in Los Angeles. I grew up in Berkeley California with
my siblings and cousins. My uncle who recently passed away in october 2017 from genetical
lung cancer owned a business in Berkeley. I worked there with him for many years in his grocery
store before he was forced to close down due to new owners unreasonable rent increase. I now
run my own business as a MetroPCS authorized dealer in Northridge California.
After hearing the unfortunate news about Amer from friends, I; in disbelief went online
searching for articles. I came across a few and I kept reading them repeatedly as if somehow, I
was going to get a different story. I stood there at work in disbelief reading one after another, still
not convinced that the person i was reading about was my friend Amer Al Hajaji. I mean I was
so close to this guy I could recognize his voice instantly from miles away and his laughter and
humor through walls. The guy whose personality was so loud that one couldn’t resist but
embrace him. He was so thoughtful, courteous, and generous. When I first met him at my uncles
store I got a good vibe from him immediately. He was energetic, humorous, and adventures and
had so much to talk about. He was just that guy you can take anywhere with you and wouldn't
disappoint you because of how supportive he can be.
During the time I started working with Amer at my uncles store, I had just left a job in Oakland
where I worked with a high school friend in a grocery store. My uncle was traveling back to
Yemen to visit family, so he asked me if I can take over until he gets back. Amer had started
working there part time after school a few months before I came. Before we even met I had
heard about him. He was good friends with my brother, they both went to Berkeley high. After
school he would come in and go strait to the deli and make himself a sandwich if he’s hungry, if
not he would get into his apron and start restocking the deli meats and veggies. He was
passionate about the deli unlike me.
Amer shared some of his stories in Berkeley high with me and I shared some of mines with him.
at the time it was the one thing we had incommon. I remember him saying “man I wish we were
in high school together, we would have had so much fun”. We instantly clicked with each other
and I felt like he related alot to me and my experience in berkeley high. We were both picky but
realized we had a lot more in common than we thought. we liked the same music; same clothing
style, same movies and we both liked having long hair. The one thing that was very clear was we




                                                                             Exhibit B- Page 003
        Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 5 of 21



were both into comedy. we liked to joke a lot and we also used a lot of sarcasm between
ourselves and customers. Amer had a good vibe and i was amazed by him. the customers thought
he was hilarious. He loved joking and i could tell he enjoyed it .He was so goofy at times he
would say the most randomest thing just to get a reaction. Or sometimes he would say the most
uncomfortable thing in a room, and because I knew him id wait for him to laugh while everyone
else had a confused face. He would then start laughing and his laugh is even funnier.
Although I hate to admit but Amer had better and funnier pick up lines than me and sometimes
we’d have a battle with those. I was amazed by his social skills. everyone he talked to liked him
especially the customers. sometimes we would engage in deep conversations and i'd be surprised
of how knowledgeable he was. I found Amer to be one of the few teens at the time with a solid
head. he was very bright, well spoken and had a charismatic character. He knew what he wanted
and he was striving to be someone. He wanted a career in boxing, but he found it hard to balance
between school, work and going to the gym. he sacrificed things he liked to do as a teen to be a
responsible adult his parents counted on him to be.
we had a lot of mutual friends, so our conversations were endless especially because the store
wasn't that busy. everyone knew Amer and his fun personality. he joked a lot, he laughed a lot
and he; well, he talked a lot. He always had good intentions, he has one of the kindest hearts i've
ever met. He respected the elders and treated them with kindness. He respected everyone of all
ages and races and loved his friends very much. He had a good reputation among his friends and
community. He invited me many times to his home especially during the month of ramadan. his
mother makes some of the best arabic food one can have. I loved his family, they were very kind
and generous.
I believe as humans, we are products of our own environments and at some point my friend
Amer might have gotten caught up with the wrong crowd of kids who influenced him and his
decisions. Kids around where we grew up are into fast money, flashy clothes, and funny stunts. If
I know Amer at all, I know that he has the most purest of hearts and kindest souls. I think about
him all the time and I deeply know that he regrets the kind of trouble he has landed himself on.
After reading those articles and convincing myself that it was my friend Amer that i was reading
about, i came to realize that with his kind of personality and young age; I could see him fooling
around with a sensitive topic and not thinking much of it. Because to him it's all fun and games
at the end of the day and he would never hurt anyone of any kind, near or far. We american
Arabs unfortunately grew up in a society that teaches us that we are automatically bad guys with
bad intentions, and aside from the public, we see this narrative also in movies and on television.
It's a stereotype that no one should have to live with, and knowing how stereotypes can be
complex, kids and teenagers joke around with them all the time with no mind of consequence


Best regards,: Abdul




                                                                          Exhibit B- Page 004
        Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 6 of 21




Hello you honor Judge Breyer,


 My name is Abdulhafez           and I went to high school freshmen year with Amer Alhagagi. This
letter is to share my knowledge of Amer Alhagagi.


I met Amer through other friends during lunch breaks. Amer was funny, kind and childish. Amer had a
weird since of humor which got us laughing and confused at the same time. He had a weird way of
dealing with serious events in his life. I always thought that was his way of coping.


 Amer was the fool in the group. He loved attention. Amer had trouble dealing with peer pressure. We
always got him to do embarsing things for our emusment which got him into trouble alot. Amer was
easliy influenced.


 I ended up losing connections with Amer when I went to a different school. I eventually ran into him
and he was doing good. He was going to college and working. He even told me of his plans to save up
and start his own business which I thought was awesome. He asked me to partner up but my interests
we're still that of a young man. I lost connection with Amer again.


 Amer is special, Confused sometimes. I was wished I could of been more there for him maybe things
would of turned out differently and we would be business partners.


I guess I would never know.




                                                                             Exhibit B- Page 005
               Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 7 of 21



Ali Alharazy

Berkeley, CA 94703

August 18th, 2018

To the honorable judge Breyer,

I grew up in two different worlds: one society in which I was judged by my skin color and the way
I dressed, and another in which I was judged by my last name, or tripe I come from. My name is Ali
         I was born in the United States, in Alta Bates Hospital in Berkeley. When I was 5, I moved to the
dusty streets of Sana’a, Yemen. After a flashing 8 years I was back in America expected to fit in a world
that was brand new to me. Torn from family, friends and a community with striking features who
believed in the importance that is attached behind unity, being there for one another in joy and
sorrow, it is our culture and duty to stick by one another.

Coming from a deserted, yet natural area it was hard to get used to living in Berkeley. Attended Berkeley
high school from the years of 2008‐2012 struggling to make sense of it all as any teenager would go
through. I met Amer behind a huge building in the middle of Berkeley high that we like to refer to as
“behind the C building, our hang out spot.” I couldn’t believe that he grew up in the same place I came
from he was dressed modernly as one would say, spoke fluent English without a hint of accent he
completely adapted to the “American” life style. Until this day, I struggle with trying to fit in at times
with colleagues and friends because I come from a background that enjoyed sarcasm, it was our way of
communicating with each other but i was amazed at how in the few years that Amer spent in America
before I met him he managed to master the lingo and easily be understood. Our relationship was full of
fights and arguments because I couldn’t bare his constant pranks, jokes and sarcasm, I would so openly
sit there and express to him a hardship that I am facing and he would simply respond with jokes, as
much as it irritated me I saw it as something positive, as a distraction and his own method of making
others feel better about struggles. I can speak for the both of us and many of our other friends when I
say we all found home in one another. We all shared similar stories and came from the same
background, we cherished our time together and built many memories throughout our junior high days.




                                                                                 Exhibit B- Page 006
Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 8 of 21
Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 9 of 21
Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 10 of 21
        Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 11 of 21



                           Letter of support for Amer Sinan Alhaggagi
                                         July 29th, 2017
                                         Hammad
                   Formerly Berkeley High School, Associated Student Body President

I went to high­school with Amer. From what I can tell you, Amer is not the kind of guy to hurt innocent
people. He’s just a boisterous satirist that doesn't know when a jokes gone too far.

I didn’t know him for long, but when I met him, he had just arrived at Berkeley High School from the
Berkeley Technology Academy. He was a senior at the time, while I was a sophomore.

From my brief interactions with him, I learned that he was very dedicated to his studies and adamant
about graduating high school.

Amer was popular among his group of friends. I realized this was because of his ability to entertain. He
was a total character. Although he was funny, to his dismay, the humor could be found cynical and to
those who didn’t know him, even troubling.

If you debated his jokes, he was able to tactfully feed off the energy to further his satire. He might have
seemed convincing, but in reality, he is not the guy to carry out what the best of him knows is a delusional
thought. He simply enjoys the shock of someone thinking he is serious.

I can’t remember a time I had a conversation with him about Islam. He didn’t seem to find the topic of
much interest for discussion. His focus was on making money to support himself and graduating high
school like any American teenager.

Amer is a go­getter and he has used this ability to give back to his community. During high school, he was
one of the best sellers at our multicultural bake sale. Even on his graduation day, before the ceremony
began, he was selling water bottles and seat cushions to fundraise for future student events.

I remembered one time when he received a marketing gig, he wanted to open up the oppurtunity to his
peers so they can get similar experiences and become successful entrepreneurs. I believed he would be
great businessman or actor, something he might have pursued after graduation.

I understand how his ethnic background and comments about a violent attack make him the perfect
archetype for a “potential terrorist” in the courtroom. However this falls apart if you’ve spent some time
with the guy. I haven’t been in contact or seen him for years and I don’t condone what he may have said. I
also can’t speak for his innocence with the lack of information. What I can say is that I believe he is naive
and needs guidance. In my humble opinion, his boisterous comments and talk about hurting people
seems like one of his uninformed delusional jokes from high school, but this time it just went too far and to
the wrong audience.




                                                                                 Exhibit B- Page 010
        Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 12 of 21




1980 ALLSTON WAY, BERKELEY, CA 94704
PH 510/644.6120       FAX 510/548.4221
WWW.BHS.BERKELEY.K12.CA.US/




To Whom It May Concern                                      3 August 2017

I am writing as a former teacher of Amer ​Al-Haggagi, Teacher Leader for the English Language
Learning Program for Newcomers and recent immigrants, and the current Coordinator of
Berkeley Independent Studies, for Berkeley Unified School District. I taught English Language
Development for 20 years at Berkeley High School. Amer was in our program for four years and
came as a 9th grader. He lived with his father while his mother was still in Yemen. He was a
member of the Yemeni Youth club, that I was an advisor for, on campus and participated in
fundraisers for field trips. He was always caring about his fellow students and teachers. He liked
to laugh and make jokes. He like to learn. His younger brother was also my student.

I know Amer got job at Andronico’s grocery after he graduated. I saw him often and he would
say hello and be very respectful and friendly. Amer like his father and brother is a hard worker
who cares about his small Yemeni community in the East Bay. He and his family are in contact
and care about my current Yemeni students at Berkeley High School.

Amer ​Amer ​Al-Haggagi is a good young man, who cares deeply about his family and his
Yemeni Community. He has been raised to follow his religion, his parents, and his community
that is about love, care, and respect.

Thank you for your consideration.

Heidi

Berkeley Independent Studies Coordinator




                                                                         Exhibit B- Page 011
Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 13 of 21
Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 14 of 21
       Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 15 of 21



The Honorable Charles R. Breyer
450 Golden Gate Avenue, 17th floor
San Francisco, CA 94102

July 30, 2018

Dear Judge Breyer,

        I honestly do not know how to begin my letter in regards to Amer. Words cannot describe

what Amer means to us as family or friend. He is someone who is close to everyone and is

loved and respected by everyone around him; neighbors, friends, teachers and relatives. He

draws joy in the faces of the young and the old and he never hesitates to provide assistance

and support to those who need it and without expecting anything in return from others. His

kindness and caring for others does not take any effort from him, because it is so natural to who

he is. Anyone who knew Amer will tell you what a noble young man he is.

        On a more personal level, I will never forget how Amer stood by my family and me when

I learned of my cancer. He was with us during that difficult time, catering to our needs and

supporting us in any way that he could. And when everyone returned to their work and busy

lives, he humbly offered to take me to Stanford Hospital for additional testing that could not be

done locally.

        I wish from the bottom of my heart that he returns to his family’s embrace so, he can

paint the joy back on their faces. Writing this letter is the least I can do for him in return for what

he has done for me and my family and I hope I have done him some justice in portraying his

true self. We owe him all our love and support.



Sincerly,

Huda




                                                                              Exhibit B- Page 014
Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 16 of 21
Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 17 of 21
Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 18 of 21
Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 19 of 21
       Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 20 of 21



To Whom This May Concern

Subject: Amer Alhaggagi and his influence on me as a boxer and a forward-looking positive
person

I came from Yemen back in 2014 with no English at the age of 14 and was totally unfamiliar with
the U.S. culture. I attended Berkeley High School and was totally ‘at loss’ as how a new ‘foreign’
student should behave with peers in order to avoid showing weakness or be subject to bullying.
I was fortunate to have Amer, son of my aunt, to guide and advise me. I have known Amer for
several years, where he guided me and gave me ‘a list’ of ‘principles of conduct’ which can be
summarized as follows: a) study hard and always do your homework; b) never show uncertainty
or weakness among peers, c) when unsure, ask school staff or your principal for guidance; d)
ensure to maintain peace with everyone but be ready to defend yourself if the need arises; e)
keep fit by exercising daily, especially muscle building!

Despite Amer’s advice, I did get in trouble, largely due to my perception that I was being ‘looked
down on’ by a Latino student. Despite the fact that I was in no danger, my perception of being
‘bullied’ led me to initiate an attack on a classmate, at the school, landing me at the juvenile
delinquency hall for a few days back in 2015. The issue was then cleared up with an apology to
the classmate and his family and my promise (to principal and counselor) that this would not
happen again.

After the incident, I went to Amer again for guidance. He criticized me for having been the
aggressor and suggested that I consider boxing to properly ‘release’ energy and gain the
needed confidence where I could adequately defend myself in case of trouble. Amer also
stressed the need to maintain peace with everyone and just pay attention to academic
performance and building physical strength through joining a gym. I immediately signed up at
the Pacific ring sports boxing gym, 2015, stayed with the gym unit this day and have since
participated in Golden Gloves local and statewide tournaments, securing several medals. I also
train several kids at the gym on boxing the discipline which goes with this art.

My most recent state level tournament was in, Los Angeles September 17th through 23rd. My
next state level tournament is on October 10th in Tennessee. I now have several medals,
including golden gloves district championship , state silver medal, PAL national silver medal.
Amer, a boxer himself for a while, kept checking on me and would frequently invite me for lunch
where his mom cooked delicious Yemeni food, something I have always missed since leaving
my mother behind in Yemen several years ago. Amer also always stressed the need for me to
stay out of trouble.

As a teenager with a frequently traveling father (who does humanitarian work overseas), and a
mother who could not enter the U.S. due to Trump’s Muslim Ban, I only had Amer to rely on as
a trusted mentor, counselor and a source of moral and psychological support. I was fortunate to
have him.

I have now graduate from high school, ‘mastered’ English as a Second language (or at least
would like to convince myself that I have done so), enrolled into college and am almost a ‘full
time’ boxing trainee and trainer, where I continue to train kids at the Pacific Ring Sports.

Had it not been for Amer’s help and guidance, I would not have been able to be the person I
now am and would most likely have ended up in deep trouble and would most probably have
not completed even high school. Thanks to Amer for having so positively impacted my life and



                                                                          Exhibit B- Page 019
       Case 3:17-cr-00387-CRB Document 87-2 Filed 12/04/18 Page 21 of 21



became a totally ‘different’ person: confident, energetic, positive and willing to extend a helping
hand to the kids I train as well as anyone else who could use my advice.

I should also not forget to mention Amer’s generosity where he always asked me if I needed
money and frequently reached out to his wallet and handed me ‘pocket money’ to help me get
by.

Such support and guidance have made me view Amer as a big brother figure who sincerely
cared about others and ‘walked the extra mile’ to help out with his own limited resources. I will
never forget the positive impact Amer has had on my life; as such I have made a commitment to
‘pay back’ by being resourceful and helpful to anyone who could use my support.

I also sincerely regret that Amer is in trouble and was actually shocked when I learned he was
behind bars. His friendliness, willingness to help and guide others, peaceful nature and
generosity, all contradict what has been said and published about him. I can confidently attest
that Amer is NOT a radicalized ‘terrorist’ and that his behavior and conduct proof this point.
I am also willing to ‘testify’ to support my written statement, if needed.

Regards,
Mohamed




                                                                           Exhibit B- Page 020
